DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
 


1. Formal Matters
	Claims 1-15, 17-37, 39, 41, 43, 45-47 and 53-62 are the subject of this Office Action.



2. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	The rejection regarding alterations to one or more of the CDRs has been overcome in view of Applicants’ arguments and submission of a Declaration under 37 CDR 1.132.
B.	Claims 37, 39, 41, 43 remain rejected under 35 USC 112(a) for the reasons already of record on page 4 of the Office Action dated 5/26/21 regarding “prevention”. Applicants’ amendments and submission of a Declaration under 37 CFR 1.132 have overcome the aspect of rejection with regard to the scope of diseases that can be treated. However, “prevention” was not specifically argued. Regardless, Applicants have not shown that they are able to prevent (i.e. not occur is 100% of the subjects) the claimed diseases/disorders.


C.	Claim 62 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the IGF-I receptor antibody comprising SEQ ID NO:3-8, does not reasonably provide enablement for “derivatives”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming a derivative of the antibody comprising SEQ ID NO:3-8, as these derivatives would have one or more amino acid substitutions, deletions, insertions and/or additions to the SEQ ID NO:3-8. It is noted that claim 1 allows for alterations in the CDRs. However, there is no limit to the number of alterations permitted. 
Other than SEQ ID NO:3-8 and various alanine-substituted CDRs, Applicants provide no guidance or working examples of and derivative, nor do they provide a function of this antibody (since “derivative” antibodies are not required to have the same function as the parent. Again, while there is limited guidance and working examples (Declaration under 37 CFR 1.132), Applicants have provided no guidance as to what other critical residues are required to maintain the functional characteristics of the antibody of SEQ ID NO:3-8. Given this, it is not predictable to one of ordinary skill in the art how to make a functional antibody which is less than 100% identical to that of SEQ ID NO:3-8. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


3. Claim Rejections - 35 USC § 112(a) – written description
A.	Claims 3, 6 and 20 remain rejected for the reasons already of record on page 4 of the Office Action dated 5/26/21 regarding “superbinders. Applicants argue that adequate written description does not require a lower limit and that lower limits are normally below the measurable limits of conventional measuring devices. This argument has been considered, but is not deemed persuasive. Measuring devices can at least measure into the picomolar range. Regardless, Applicants appear to have only shown EC50 values (proliferation activity) of 0.004 nM and 0.61 nM (paragraph [0142]), which are above the apparent lower measurable limit. In other words, 4 pM appears to be the most effective concentration described. The below paragraphs were obtained from the Abcam website. Regarding KD, the value, as stated by Applicants, is below 10-11 (paragraph [0127] – Table 4). However, given what is known in the art about antibody affinity, it would be expected that the affinity would be in the picomoar range as opposed to femptomolar, therefore, providing a lower limit of 1 picomolar. The Examiner does understand Applicants’ point. Further arguments will be considered.


What is the typical KD value for an antibody? What would one expect to be a good KD value?
Most antibodies have KD values in the low micromolar (10-6) to nanomolar (10-7 to 10-9) range. High affinity antibodies generally considered to be in the low nanomolar range (10-9) with very high affinity antibodies being in the picomolar (10-12) range. The median KD value for RabMAb antibodies based on over 850 measurements using the OI-RD measurement is approximately 7 x 10-11 M, demonstrating that on average RabMAb antibodies have very high affinity.


How does this method compare with other methods for measuring KD such as Biacore?
Kinetic measurements for six independent antibody-antigen pairs were performed using either OI-RD or a Biacore instrument. In this experiment, the antigen was captured to the solid support in duplicate. The binding data was generated by injecting the RabMAb antibodies at four concentrations. The model used to fit the experimental data was 1-to-1 Langmuir using global curve fitting analysis. The comparative analysis is summarized in table 2 and figure 2. The results indicate excellent correlation, within an order of magnitude, between the analysis methods.
Antibody
OI-RD KD (M)
Biacore KD (M)
EGFR
8.5E-12
1.9E-11
Glut-1
2.4E-11
7.7E-12
CD34
4.1E-11
1.2E10
Glucagen
7.0E-11
3.3E-10
Cytokeratin 15
2.5E-10
5.6E​-10




B.	Claims 53-56 are withdrawn since only drawn to methods. Claims to the actual genus of antibodies, however, would likely raise a rejection under this section.


C.	No rejection is being made regarding claim 62 (see paragraph C under scope of enablement, above) since no functional limitation is required.




4. Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the antibody is an anti-IGF-1 receptor antibody and only has one or two alterations in each of the 6 CDRs. However, claim 62 does not require the same number of alterations, nor does it require the “derivative” to bind IGF-I receptor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




5. Claim Rejections - 35 USC § 102 and 103
	The rejections of claim 53 are withdrawn in view of Applicants’ arguments.




6. Conclusion
A.	Claims 3, 6, 20, 37, 39, 41, 43 and 62 are not allowable.

B.	Claims 1, 2, 4, 5, 7-15, 17-19, 37, 39, 45-47 and 53-62 are allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647